United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Columbia, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0316
Issued: April 13, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 8, 2015 appellant filed a timely appeal from a November 13, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed between OWCP’s underlying March 6, 2015 merit decision and the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of appellant’s claim.2
ISSUE
The issue is whether OWCP properly determined that appellant had abandoned her
request for a hearing with an OWCP hearing representative.
1
2

5 U.S.C. § 8101 et seq.

The record contains an August 25, 2015 OWCP decision denying appellant’s claim for a short period of
disability, but she has not appealed this decision to the Board. Appellant also requested a hearing with an OWCP
hearing representative in connection with that decision, but a hearing had not yet been held at the time she filed her
appeal with the Board on December 8, 2015.

FACTUAL HISTORY
On November 19, 2010 appellant, then a 40-year-old practical nurse, filed a traumatic
injury claim (Form CA-1) alleging that she sustained an injury on October 25, 2010 when she
was trying to catch a patient who fell forward from a standing position. OWCP accepted
appellant’s claim for closed right clavicle fracture, right shoulder and upper arm contusions and
sprains, right superior glenoid labrum lesion, and displacement of cervical intervertebral disc
without myelopathy.3
On June 26, 2014 appellant filed a claim for a schedule award (Form CA-7).
By decision dated March 6, 2015, OWCP granted appellant a schedule award for 12
percent permanent impairment of her right upper extremity. The award ran for 37.44 weeks
from November 11, 2014 to July 31, 2015.
In a letter dated March 12, 2015, appellant, through her counsel at the time, requested a
telephonic hearing with an OWCP hearing representative regarding the March 6, 2015 schedule
award decision.
In an August 19, 2015 letter, OWCP’s Branch of Hearings and Review notified appellant
that it had scheduled a telephone hearing for October 5, 2015 at 10:00 a.m. Eastern Standard
Time. Appellant was provided a toll-free number to use to appear at the scheduled hearing. She
was advised regarding the procedures for rescheduling a hearing.4
OWCP indicated that there was no evidence in the file that she had contacted OWCP
either prior or subsequent to the scheduled hearing to explain her failure to appear at the
scheduled hearing.5
By decision dated November 13, 2015, OWCP determined that appellant had abandoned
her March 2015 request for a hearing with an OWCP hearing representative. It noted that
appellant had been properly notified of the telephonic hearing scheduled for October 5, 2015, but
that she had failed to appear on that date.
LEGAL PRECEDENT
A claimant who has received a final adverse decision by OWCP may obtain a hearing by
writing to the address specified in the decision within 30 days of the date of the decision for
which a hearing is sought.6 Unless otherwise directed in writing by the claimant, the hearing
3

Appellant received disability compensation on the daily rolls beginning August 15, 2011.

4

OWCP sent the notice to the addresses of record for appellant, her counsel at that time, and the employing
establishment.
5

In an August 25, 2015 decision, OWCP denied appellant’s claim for employment-related disability on June 15
and 16, 2015. In a letter dated August 31, 2015, appellant, through her counsel at the time, requested a telephonic
hearing with an OWCP hearing representative regarding the August 25, 2015 disability decision. The matter is not
the subject of the present appeal. See supra note 2.
6

20 C.F.R. § 10.616(a).

2

representative will mail a notice of the time and place of the hearing to the claimant and any
representative at least 30 days before the scheduled date.7 OWCP has the burden of proving that
it properly mailed to appellant and her representative a notice of a scheduled hearing.8
A claimant who fails to appear at a scheduled hearing may request in writing within 10
days after the date set for the hearing that another hearing be scheduled. Where good cause for
failure to appear is shown, another hearing will be scheduled and conducted by teleconference.
The failure of the claimant to request another hearing within 10 days, or the failure of the
claimant to appear at the second scheduled hearing without good cause shown, shall constitute
abandonment of the request for a hearing.9
ANALYSIS
Following OWCP’s March 6, 2015 decision granting appellant a schedule award for her
right upper extremity, she filed a timely request for an oral hearing with an OWCP hearing
representative. In an August 19, 2015 letter, OWCP’s Branch of Hearings and Review notified
her that it had scheduled a telephone hearing for October 5, 2015 at 10:00 a.m. Eastern Standard
Time. OWCP properly sent the notice to appellant’s address of record. Appellant was provided
a toll-free number to use to appear at the scheduled hearing.10 She failed to appear at the
scheduled hearing. She did not request a postponement or provide any explanation to OWCP for
her failure to attend the hearing within 10 days of the scheduled hearing. As appellant did not
request a postponement, did not appear at the scheduled hearing, and did not provide any
notification to the Branch of Hearings and Review within 10 days of the scheduled hearing
explaining her failure to appear, the Board finds that she abandoned her request for a hearing.11
On appeal appellant contends that she was not able to appear at the scheduled telephone
hearing due to an emergency illness. There is no evidence, however, that she provided this
information to OWCP within 10 days of the scheduled hearing.
CONCLUSION
The Board finds that OWCP properly determined that appellant had abandoned her
request for a hearing with an OWCP hearing representative.

7

Id. at § 10.617(b).

8

T.P., Docket No. 15-0806 (issued September 11, 2015).

9

20 C.F.R. § 10.622(f); Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the
Written Record, Chapter 2.1601.6(g) (October 2011).
10

Absent evidence to the contrary, a letter properly addressed and mailed in the ordinary course of business is
presumed to have been received. This is called the mailbox rule. See James A. Gray, 54 ECAB 277 (2002). OWCP
also sent the notice to the addresses of record for appellant’s counsel at that time and the employing establishment.
11

See 20 C.F.R. § 10.622(f); see also R.S., Docket No. 15-1358 (issued December 4, 2015).

3

ORDER
IT IS HEREBY ORDERED THAT the November 13, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 13, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

